Sixty-three years 
after its formation, the United Nations remains the 
world’s central international body. Only here do all 
countries come together to devise solutions and to 
forge collective action on global challenges. And these 
are particularly challenging times. As the Secretary-
General and many others have noted, we are facing a 
global financial crisis, a global energy crisis and a 
global food crisis. More than ever before, we are an 
interconnected and interdependent world community. 
The Charter goals of peace and prosperity require the 
full support of all United Nations Members. New 
Zealand was a founding member in 1945, and our 
commitment to this body is as strong now as it was 
then. 
 At such a difficult time in the world we need 
leadership, courage and a recommitment of our 
resources to tackle the issues before us. When the food 
crisis was first in the headlines, the Secretary-
General’s High-Level Task Force provided a 
mechanism for us all to respond. Having contributed 
nearly $NZ 10 million to date, New Zealand is among 
those assisting with urgent food security needs and 
medium-term policy responses. A successful 
conclusion of the Doha Development Round would 
alleviate much of the pressure on the demand-supply 
imbalance. 
 On the development theme of this sixty-third 
session, New Zealand fully associates with the 
Millennium Development Goal (MDG) Global Call to 
Action Campaign. Support is urgently needed to 
revitalize collective efforts, including developing and 
strengthening partnerships between traditional and new 
donors, the private sector and civil society, and through 
South-South cooperation. We are set to play our part. 
 New Zealand is significantly stepping up official 
development assistance (ODA) from 0.27 per cent of 
gross national income in 2007 to 0.35 per cent by 
2010-2011. That 62 per cent increase will take New 
Zealand aid to over $NZ 600 million. 
 We are acutely aware that the Pacific is the 
second region after sub-Saharan Africa that is least 
likely to meet the MDG targets. We are therefore 
looking to direct our increased ODA there, through a 
Pacific strategy, which focuses poverty reduction 
efforts around four key pillars: strengthening 
governance, achieving broader-based growth and 
sustainable livelihoods, improving health and 
education, and reducing vulnerabilities, including to 
climate change. 
 In these challenging times, we look to the United 
Nations to deliver effectively for development, for 
peace and security and on human rights. Our 
Organization must continue to evolve along with the 
changing demands on it. Momentum needs to be 
maintained in the modernization of the United Nations. 
We share the Secretary-General’s vision for that and 
support his proposals to fix the human resources 
management system, which he has characterized as 
dysfunctional. 
 I would now like to turn to the challenges of 
peace and security around the world, from which our 
own region is not immune. At the Pacific Islands 
Forum held in Niue last month, New Zealand and other 
members of the Pacific Forum community expressed 
profound disappointment at Fiji’s lack of progress 
towards restoring democratic government. The Forum 
communiqué urged the interim regime in Fiji to fulfil 
  
 
08-53141 26 
 
its promise to hold elections in accordance with Fiji’s 
existing constitution by March next year. Leaders also 
acknowledged that there were long-term issues to be 
resolved in Fiji and supported a Commonwealth-led 
independent and inclusive political dialogue process to 
address them. That will not only create a more 
conducive environment for elections, but also enable a 
newly elected Government to engage with key 
stakeholders to promote national reconciliation. New 
Zealand urges all United Nations Members to support 
the steps taken by the Pacific Islands Forum to 
encourage Fiji to return to democratic and 
constitutional government as soon as possible. 
Mr. Nsengimana (Rwanda), Vice-President, took 
the Chair. 
 Our region is also home to Timor-Leste, a partner 
and friend of New Zealand. We are pleased to see 
encouraging progress since last year’s elections, 
especially the building of institutions and improving 
governance. That was achieved despite assassination 
attempts on Timor-Leste’s leadership. The United 
Nations Integrated Mission in Timor-Leste (UNMIT) 
and the International Stabilization Force continue to 
play a valuable role in helping to maintain security. 
New Zealand strongly supports the UNMIT mandate 
and its extension beyond February 2009. Planning for 
security in the longer term, to ensure appropriately 
sized and resourced institutions with clearly delineated 
roles and responsibilities, is also a key issue, and we 
stand ready to help. 
 Also within our region, the political, economic 
and human rights situation in Myanmar remains 
troubling. We urge the Myanmar authorities to achieve 
national reconciliation through open and constructive 
dialogue and to respect universal human rights in the 
country, consistent with international obligations. We 
support the efforts of the United Nations to sustain a 
dialogue with the Myanmar Government in order to 
build foundations for the future. 
 On the African continent, the humanitarian 
disaster caused by the conflict in Darfur is 
unacceptable. The targeting of civilians by State and 
non-State parties, is a flagrant breach of international 
human rights law. The widespread absence of justice 
and accountability for such human rights violations and 
the impunity that this promotes represent major 
obstacles to improving the human rights situation in 
Darfur. 
 In the case of Zimbabwe, the recent 
announcement of a power-sharing agreement offers 
hope that the long period of violent repression and 
human rights abuses by the previous Government can 
be brought to a close. The international community 
will be watching closely to see that all parties fulfil the 
commitments that they have made to bring about 
peace, respect for political freedom and human rights 
and a Government which reflects the will of the 
people. 
 Let me turn now to the Middle East. New 
Zealand continues to be strongly supportive of all 
attempts to find a lasting solution to the Arab-Israeli 
conflict. We share the international community’s vision 
for a viable and territorially contiguous Palestinian 
State, existing side by side in peace and security with 
the State of Israel. 
 In Afghanistan, despite political progress, the 
overall situation is fragile. The international 
community needs to devote more resources to ending 
the conflict and to assisting the people of Afghanistan 
in their efforts to stabilize and rebuild their country. 
New Zealand has expressed a strong commitment to 
restoring peace and security in Afghanistan with our 
assistance, both military and developmental, totalling 
more than 160 million New Zealand dollars to date. 
 Closer to home, New Zealand welcomes the 
recent improvement in cross-Strait relations. Cross-
Strait stability is vital to the security of the greater 
Asia-Pacific region. We encourage China and Taiwan 
to maintain the dialogue which has been established. 
 New Zealand remains a strong supporter of 
efforts to protect and maintain the international rule of 
law. To that end, one of the most significant advances 
in recent times has been the establishment of the 
International Criminal Court (ICC). When the ICC was 
first established, it was widely considered to herald the 
beginning of a new era in international criminal justice. 
The Court has now reached a crucial stage in its 
development, and it has become clear that the 
establishment of a global justice system brings with it 
many challenges. It is of the utmost importance that 
States rise to those challenges. To fail to do so would 
be a betrayal of the victims of egregious crimes. New 
Zealand urges States to make every effort to ensure the 
independence and success of the Court. The Court 
needs our full support and cooperation to ensure that 
individuals responsible for the most serious violations 
 
 
27 08-53141 
 
of international law are brought to justice without 
delay. 
 In this sixtieth anniversary year of the Universal 
Declaration of Human Rights, we acknowledge the 
many international human rights conventions that have 
arisen out of that unique statement of overriding 
principles. New Zealand played an active part in the 
design of the new Human Rights Council, and we are 
seeking election to the Council next year, so as to be 
more closely involved in its work. 
 The newest member of the family of human 
rights treaties is the Convention on the Rights of 
Persons with Disabilities, which New Zealand ratified 
this month. We look forward to the first conference of 
States parties, and to the opportunity the Convention 
offers to make a real improvement in the lives and 
human rights of disabled people everywhere. 
 Finally, let me reiterate the importance that New 
Zealand attaches to the concept of the responsibility to 
protect. The United Nations, through the Security 
Council, should be prepared to protect people against 
ethnic cleansing, genocide, war crimes and crimes 
against humanity when national authorities fail to do 
so. There is a clear need to enhance early warning 
systems to enable the Council to act in a timely 
manner. We look forward to the report of the Secretary-
General on the responsibility to protect, and we stand 
ready to help to take that important initiative forward. 
 As we look forward to the year ahead, New 
Zealand pledges to work actively with others in our 
collective stewardship of the United Nations. We shall 
play our part in the continuing, patient process of 
renewing our Organization and of making it more 
resilient and responsive. 